Citation Nr: 0946113	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-37 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 
2001.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 2009, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the Veteran's claim indicates that it 
requires additional development.  

The Veteran asserts that his current psychiatric condition, 
which has been diagnosed by VA as bipolar disorder, is the 
result of a skull fracture incurred in 1999 during active 
duty.  After the skull fracture, he noticed that he was a 
very different person and began having psychiatric problems.  
He is competent to make such an assertion.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

The Veteran reports that after he fractured his skull he was 
first treated at Norfolk Hospital and was then transferred to 
Portsmouth Naval Hospital.  The Veteran's service treatment 
records include a November 2001 DD Form 2807-1, which 
indicates emergency room treatment for a head injury.  They 
are otherwise negative for pertinent complaints, symptoms, 
findings or diagnoses.  The claims file does not contain any 
medical records from either identified hospital.  

In addition, in a written statement received in October 2009, 
the Veteran stated that while on Reserve duty with the 
Seabees in Spain in March 2003 he was sent to Germany and 
then to the United States due to bipolar disorder.  While en 
route to Portsmouth Naval Hospital, he gave his medical 
records to a lieutenant at Walter Reed Army Hospital.  He 
wrote that he has never seen them since.  The claims file 
does not contain any of the Veteran's Reserve treatment 
records.  

In the same written statement, the Veteran also stated that 
he receives disability compensation from the Social Security 
Administration (SSA) due to his psychiatric condition.  The 
claims file does not contain any records from SSA.  

In light of the foregoing, the Board finds that the Veteran's 
claim requires additional development.  In so finding, the 
Board also observes that VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(2) (2009).  There are heightened 
obligations to assure that the record is complete with 
respect to Federal Government records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The duty to assist includes requesting 
information and records from the SSA which were relied upon 
in any disability determination.  Hayes v. Brown, 9 Vet. App. 
67, 74 (1996) (VA is required to obtain evidence from SSA, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight); Murincsak 
v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request 
that he furnish the approximate date of 
treatment for his head injury at 
Norfolk Hospital and Portsmouth Naval 
Hospital, along with all necessary 
authorizations.  If the Veteran 
provides a date, obtain copies of all 
available hospital and clinical records 
from those hospitals pertaining to 
treatment of a head injury.  

2.  Obtain copies of all available 
service treatment, hospital or clinical 
records pertaining to the Veteran 
located at Walter Reed Army Hospital, 
dated during March 2003 or the two 
subsequent months.

3.  Contact the SSA and request a copy 
of all determinations either granting, 
denying or confirming an SSA award, as 
well as all medical and employment 
records relied upon in making the 
determinations.  

4.  Then, arrange for an examination by 
an appropriate VA examiner to determine 
the nature, extent and etiology of any 
psychiatric condition, including 
bipolar disorder.  The claims file must 
be made available to the examiner.  

Following a review of the relevant 
medical evidence in the claims file, 
the objective medical history 
(including that set forth above), the 
Veteran's own reported continuity of 
psychiatric problems since the skull 
fracture during active duty, and the 
results of clinical evaluation and any 
tests that are deemed necessary, the 
examiner is asked to express an opinion 
whether it is at least as likely as not 
that any current psychiatric 
disability, including bipolar disorder, 
is causally related to a head injury 
during the Veteran's service.  The 
examiner is requested to provide a 
rationale for any opinion expressed.  

5.  Then, readjudicate the appeal.  If 
the decision is adverse to the Veteran, 
he and his representative should be 
provided a statement of the case.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


